Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154039                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 154039
                                                                    COA: 324856
                                                                    Macomb CC: 2009-002637-FC
  DWAYNE EDMUND WILSON,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 10, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether MCL 750.227b(1) of the felony-firearm statute requires two
  prior convictions under this subsection to have arisen from separate criminal incidents in
  order for a third conviction under the subsection to trigger the 10-year imprisonment
  penalty; and, if not (2) whether this Court should overrule People v Stewart, 441 Mich. 89
  (1992), which, in holding that the two prior convictions must have arisen from separate
  criminal incidents, relied upon People v Preuss, 436 Mich. 714 (1990), the reasoning of
  which was overruled by People v Gardner, 482 Mich. 41 (2008). The parties should not
  submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 17, 2016
           t1110
                                                                               Clerk